UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of May 5, 2008: FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2008 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited, in thousands, except per share data) Three Months Ended March 31, 2008 2007 Revenues: Refined products $ 1,207,588 $ 1,050,056 Other (21,805 ) (2,173 ) 1,185,783 1,047,883 Costs and expenses: Raw material, freight and other costs 999,128 839,865 Refinery operating expenses, excluding depreciation 87,560 71,163 Selling and general expenses, excluding depreciation 10,355 11,032 Depreciation, accretion and amortization 14,940 11,123 (Gain) loss on sales of assets (37 ) 2,028 1,111,946 935,211 Operating income 73,837 112,672 Interest expense and other financing costs 1,639 2,956 Interest and investment income (2,313 ) (5,327 ) (674 ) (2,371 ) Income before income taxes 74,511 115,043 Provision for income taxes 28,542 40,323 Net income $ 45,969 $ 74,720 Other comprehensive income (loss): Defined benefit plans, net of tax benefit of $579 (950 ) - Comprehensive income $ 45,019 $ 74,720 Basic earnings per share of common stock $ 0.45 $ 0.68 Diluted earnings per share of common stock $ 0.44 $ 0.68 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share data) March 31, 2008 and December 31, 2007 2008 2007 ASSETS Current assets: Cash, including cash equivalents of $130,139 and $278,314 at 2008 and 2007, respectively $ 154,261 $ 297,399 Trade receivables, net of allowance of $500 at both years 175,855 155,454 Income taxes receivable 732 24,056 Other receivables 4,683 5,236 Inventory of crude oil, products and other 596,554 501,927 Deferred income taxes 2,606 9,426 Commutation account 6,294 6,280 Other current assets 26,596 31,245 Total current assets 967,581 1,031,023 Property, plant and equipment, at cost: Refineries and pipelines 1,145,490 1,082,275 Furniture, fixtures and other equipment 13,708 13,168 1,159,198 1,095,443 Accumulated depreciation and amortization (332,511 ) (317,993 ) Property, plant and equipment, net 826,687 777,450 Deferred turnaround costs 53,601 39,276 Deferred catalyst costs 8,599 6,540 Deferred financing costs, net of accumulated amortization of $1,789 and $1,619 at 2008 and 2007, respectively 2,386 2,556 Prepaid insurance, net of accumulated amortization 606 909 Intangible assets, net of accumulated amortization of $400 and $370 at 2008 and 2007, respectively 1,429 1,460 Other assets 4,435 4,634 Total assets $ 1,865,324 $ 1,863,848 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 441,499 $ 417,395 Derivative liabilities 4,037 15,089 Accrued liabilities and other 60,373 69,029 Total current liabilities 505,909 501,513 Long-term debt 150,000 150,000 Contingent income tax liabilities 33,512 32,257 Post-retirement employee liabilities 29,474 27,549 Other long-term liabilities 13,439 13,605 Deferred income taxes 111,143 100,310 Commitments and contingencies Shareholders' equity: Preferred stock, $100 par value, 500,000 shares authorized, no shares issued - - Common stock, no par value, 180,000,000 shares authorized, 131,850,356 shares issued at both years 57,736 57,736 Paid-in capital 218,079 211,324 Retained earnings 1,136,304 1,095,540 Accumulated other comprehensive income 628 1,578 Treasury stock, at cost, 27,999,911 and 26,893,939 shares at 2008 and 2007, respectively (390,900 ) (327,564 ) Total shareholders' equity 1,021,847 1,038,614 Total liabilities and shareholders' equity $ 1,865,324 $ 1,863,848 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) For the three months ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 45,969 $ 74,720 Adjustments to reconcile net income to net cash from operating activities: Depreciation, accretion and amortization 18,912 14,413 Deferred income taxes 18,232 (97 ) Stock-based compensation expense 4,124 5,544 Excess income tax benefits of stock-based compensation (3,661 ) (1,944 ) Amortization of debt issuance costs 170 199 (Gain) loss on sales of assets (37 ) 2,028 Decrease in commutation account - 1,015 Amortization of long-term prepaid inusrance 303 304 Increase in other long-term liabilities 906 29,196 Changes in deferred charges and other (20,157 ) (2,776 ) Changes in working capital from operations (91,113 ) 17,105 Net cash (used in) provided by operating activities (26,352 ) 139,707 Cash flows from investing activities: Additions to property, plant and equipment (43,603 ) (51,934 ) Proceeds from sales of assets 37 2,290 El Dorado Refinery contingent earn-out payment (7,500 ) (7,500 ) Other acquisitions and leasehold improvements - (2,995 ) Net cash used in investing activities (51,066 ) (60,139 ) Cash flows from financing activities: Purchase of treasury stock (64,084 ) (29,661 ) Proceeds from issuance of common stock 126 485 Dividends paid (5,420 ) (3,312 ) Excess income tax benefits of stock-based compensation 3,661 1,944 Debt issuance costs and other (3 ) (3 ) Net cash used in financing activities (65,720 ) (30,547 ) (Decrease) increase in cash and cash equivalents (143,138 ) 49,021 Cash and cash equivalents, beginning of period 297,399 405,479 Cash and cash equivalents, end of period $ 154,261 $ 454,500 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, excluding capitalized interest $ 525 $ 4,396 Cash paid during the period for income taxes 200 5,000 Cash refunds of income taxes 24,000 - Noncash investing activities - accrued capital expenditures, end of period 40,059 27,679 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Financial Statement Presentation The interim condensed consolidated financial statements include the accounts of Frontier Oil Corporation (“FOC”), a Wyoming corporation, and its wholly-owned subsidiaries, collectively referred to as “Frontier” or “the Company.”The Company is an energy company engaged in crude oil refining and wholesale marketing of refined petroleum products. The Company operates refineries (“the Refineries”) in Cheyenne, Wyoming and El Dorado, Kansas.The Company also owns Ethanol Management Company (“EMC”), a products terminal and blending facility located near Denver, Colorado.The Company utilizes the equity method of accounting for investments in entities in which it has the ability to exercise significant influence.Entities in which the Company has the ability to exercise control are consolidated.All of the operations of the Company are in the United States, with its marketing efforts focused in the Rocky Mountain and Plains States regions of the United States.The Rocky Mountain region includes the states of Colorado, Wyoming, Montana and Utah, and the Plains States include the states of Kansas, Oklahoma, Nebraska, Iowa, Missouri, North Dakota and South Dakota.The Company purchases crude oil to be refined and markets the refined petroleum products produced, including various grades of gasoline, diesel fuel, jet fuel, asphalt, chemicals and petroleum coke.The operations of refining and marketing of petroleum products are considered part of one reporting segment. These financial statements have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and include all adjustments (comprised of only normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.The condensed consolidated financial statements included herein should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2007. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings per share The Company computes basic earnings per share (“EPS”) by dividing net income by the weighted average number of common shares outstanding during the period.No adjustments to income are used in the calculation of basic EPS.Diluted EPS includes the effects of potentially dilutive shares, principally common stock options and unvested restricted stock outstanding during the period.The basic and diluted average shares outstanding were as follows: Three Months Ended March 31, 2008 2007 Basic 103,230,636 109,253,509 Diluted 104,018,493 110,319,964 For the three months ended March 31, 2008 and 2007, there were no outstanding stock options that could potentially dilute EPS in future years that were not included in the computation of diluted EPS. The Company’s Board of Directors declared a quarterly cash dividend of $0.05 per share in November2007, which was paid in January 2008.In addition, a quarterly cash dividend of $0.05 per share was declared in February 2008 and paid in April 2008.The total cash required for the dividend declared in February 2008 was approximately $5.1 million and was reflected in “Accrued liabilities and other” on the Condensed Consolidated Balance Sheet as of March 31, 2008.On April 22, 2008, the Company announced an increase in the regular quarterly cash dividend effective July 2008, to $0.06 per share ($0.24 annualized) from the current level of $0.05 per share ($0.20 annualized). New accounting pronouncements On
